Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  144120(55)(56)(57)                                                                                                 Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 144120
  v                                                                COA: 302762
                                                                   Kent CC: 10-011177-FH
  RYAN MICHAEL BYLSMA,
             Defendant-Appellant.
  _____________________________________


         On order of the Chief Justice, motion by Ann Arbor Medical Cannabis Guild and
  by the Michigan Municipal League and the State Bar Public Corporation Law Section for
  leave to file briefs amicus curiae are considered and they are granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 2, 2012                     _________________________________________
                                                                              Clerk